DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/29/2022, with respect to the newly amended claim(s) 1-20 have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in view of Arkind (US2020/0003884) necessitated by Applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bily (US 20190074600 A1) in view of Arkind (US2020/0003884).

Claim 15: Bily discloses A method of operating an orthogonal antenna system having an active aperture, comprising:
identifying a target field of view (para 0079)
identifying a set of transmit antennas for the target field of view (para 0079)
identifying a set of receive antennas for the target field of view, the set of receive antennas orthogonal to the set of transmit antennas (para 0075-0079, transmission and reception of orthogonal signals)
generating a set of transmission signals (para 0075-0079)
determining if there is a change in the target field of view to identify a new field of view (para 0088) and
determining a new configuration of transmit and receive antennas based upon a detection of an object in the new field of view (para 0088, 0109, 0110)
Bily does not explicitly disclose “the set of receive antennas are different from the set of transmit antennas and orthogonal to the set of transmit antennas”. 
Arkind discloses a MIMO antenna system (para 0010), as does Bily, (Bily para 0071 amongst others), in which a configuration of transmit and receive antennas is determined in order to scan a field of view for target detection (para 0010) and further in which the set of receive antennas are different from the set of transmit antennas and orthogonal to the set of transmit antennas (para 0010, 0018-0022, fig 1a).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Arkind, in order to increase the effective aperture of the radar system while maintaining a smaller and more affordable radar antenna design (Arkind para 0007)

Claim 18: Bily discloses determining if there is a change in the target field of view comprises detecting an object in the target field of view (para 0088)

Claim 19: Bily discloses determining a new configuration of transmit and receive antennas comprises determining a new active aperture (para 0088, 0109, 0110)

Claim 20: Bily discloses the new active aperture is correlated with the new field of view (para 0088, 0109, 0110)

Claims 1, 2, 6-14 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bily (US 20190074600 A1) in view of Arkind (US2020/0003884) and Werner (US 7256753 B2).
Claim 1: Bily (US 20190074600 A1) discloses a radiating structure (fig. 10), comprising: a first array having a plurality of elements (fig. 10 item 104-1); a second array having a plurality of elements (fig. 10 item 104-2); a transceiver coupled to the first and second metamaterial arrays (fig. 13 transceiver connected to antenna group); and
an antenna controller (fig. 13 item 126) configured to adjust the first array to scan angles in a first direction and adjust the second array to scan angles in a second direction orthogonal to the first direction (paragraph 77).
Bily does not explicitly disclose the receive antenna array is different from the transmit antenna array. 
Arkind discloses a MIMO antenna system (para 0010), as does Bily, (Bily para 0071 amongst others), in which a configuration of transmit and receive antennas is determined in order to scan a field of view for target detection (para 0010) and further in which the set of receive antennas are different from the set of transmit antennas and orthogonal to the set of transmit antennas (para 0010, 0018-0022, fig 1a).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Arkind, in order to increase the effective aperture of the radar system while maintaining a smaller and more affordable radar antenna design (Arkind para 0007)
Bily discloses antenna arrays may be made of any material, however does not specifically disclose that the antenna materials are metametarials.
However, Werner (US 7256753 B2) discloses RF antennae made of metametarials (col 2 lines 1-9).
Given that Bily discloses that the antenna may be made of any material, given that Werner is also directed towards improving performance of RF antennae, it would be obvious at the time of the effective filling date of the application to modify the antennae of Bily with the metamaterial antennae of Werner, thereby creating a more efficient system (see Werner, Col 2 lines 25-34).

Claim 2: Bily discloses a first feed network coupled between the transceiver and the metamaterial transmit antenna array; and a second feed network coupled between the transceiver and the metamaterial receive antenna array (fig 10 elements 106, para 0076)

Claim 6: Bily discloses an antenna system to identify an object in a field of view, the antenna system comprising:
a plurality of transmit antennas (fig. 10 item 104-1);
a plurality of receive antennas orthogonal to the plurality of transmit antennas (fig. 10 item 104-2); and
an antenna controller to select one or more transmit antennas from the plurality of transmit antennas and one or more receive antennas from the plurality receive antennas as instructed by a decision engine in an object detection module (fig. 13 item 126, para 0077-0079) to identify a detected object (para 0088)
Bily does not explicitly disclose the receive antenna array is different from the transmit antenna array. 
Arkind discloses a MIMO antenna system (para 0010), as does Bily, (Bily para 0071 amongst others), in which a configuration of transmit and receive antennas is determined in order to scan a field of view for target detection (para 0010) and further in which the set of receive antennas are different from the set of transmit antennas and orthogonal to the set of transmit antennas (para 0010, 0018-0022, fig 1a).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Arkind, in order to increase the effective aperture of the radar system while maintaining a smaller and more affordable radar antenna design (Arkind para 0007)
Bily discloses antenna arrays may be made of any material, however does not specifically disclose that the antenna materials are metametarials or meta-structured.
However, Werner (US 7256753 B2) discloses RF antennae made of metametarials (col 2 lines 1-9).
Given that Bily discloses that the antenna may be made of any material, given that Werner is also directed towards improving performance of RF antennae, it would be obvious at the time of the effective filling date of the application to modify the antennae of Bily with the metamaterial antennae of Werner, thereby creating a more efficient system (see Werner, Col 2 lines 25-34).

Claim 7: Bily discloses a transceiver coupled to the plurality of meta-structure transmit antennas and the plurality of meta-structure receive antennas (fig 10 elements 106, para 0075-0079)

Claim 8: Bily discloses the plurality of transmit antennas transmit signals in a horizontal direction and the plurality of receive antennas transmit signals in a vertical direction (fig 10 elements 106, para 0075-0079)

Claim 9: Bily discloses each meta-structure transmit antenna has an associated transmit beamform (para 0075-0079)

Claim 10: Bily discloses each meta-structure receive antenna has an associated receive beamform (para 0075-0079)

Claim 11: Bily discloses the associated transmit beamform for each transmit antenna and the associated receive beamform for each receive antenna form an active aperture (para 0075-0079)

Claim 12: Bily discloses an array of elements configured into a plurality of subarrays (para 0080, fig 10)

Claim 13: Bily discloses a subarray from the array of meta-structure elements is aligned with a set of super elements in a meta-structure transmit antenna and another subarray from the array of meta-structure elements is aligned with a set of super elements in a meta-structure receive antenna (para 0075-0080, fig 10)

Claim 14: Bily discloses antenna arrays may be made of any material, however does not specifically disclose the array of meta-structure elements comprises an array of metamaterial cells.
However, Werner (US 7256753 B2) discloses RF antennae made of metametarials (col 2 lines 1-9).
Given that Bily discloses that the antenna may be made of any material, given that Werner is also directed towards improving performance of RF antennae, it would be obvious at the time of the effective filling date of the application to modify the antennae of Bily with the metamaterial antennae of Werner, thereby creating a more efficient system (see Werner, Col 2 lines 25-34).

Claims 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bily (US 20190074600 A1) in view of Arkind (US2020/0003884) and Werner (US 7256753 B2) as applied to claim 1 above, and further in view of Kundtz (US 2015/0222022).
Claim 3: Bily discloses forming and steering transmit and receive arrays (para 0030, 0044, 0076-0079)
Bily does not specifically disclose adjust the first metamaterial array comprises to adjust a reactance of the first metamaterial array
Kundtz discloses a holographic array using metamaterial cells (para 0063) for transmitting and receiving orthogonal RF beams (para 0028-0032, abstract) in which the array is adjusted by adjusting a first reactance of the metamaterial transmit antenna array in order to steer the RF beam (para 0074). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kundiz, in order to steer a beam towards a desired location.

Claim 4: Bily discloses forming and steering transmit and receive arrays (para 0030, 0044, 0076-0079)
Bily does not specifically disclose adjust the second metamaterial array comprises to adjust a reactance of the second metamaterial array
Kundtz discloses a holographic array using metamaterial cells (para 0063) for transmitting and receiving orthogonal RF beams (para 0028-0032, abstract) in which the array is adjusted by adjusting a second reactance of the metamaterial receive antenna array in order to steer the RF beam (para 0074). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kunditz, in order to steer a beam towards a desired location (Kundtz para 0063)

Claim 5: Kundiz discloses a holographic array using metamaterial cells (para 0063) for transmitting and receiving orthogonal RF beams (para 0028-0032, abstract) in which the array is adjusted by adjusting a reactance of the array in order to steer the RF beam (para 0074) wherein antenna controller is configured to adjust the first reactance and the second reactance to achieve scan angles having at least one overlap region (para 0063, 0068). It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Kunditz, in order to steer a beam towards a desired location (Kundtz para 0063)

Claims 16, 17 is/are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Bily (US 20190074600 A1) and Arkind (US2020/0003884) as applied to claim 15 above and further in view of Werner (US 7256753 B2).
Claim 16: Bily discloses antenna arrays may be made of any material, however does not specifically disclose that the antenna materials are metametarials or meta- structured.
However, Werner (US 7256753 B2) discloses RF antennae made of metametarials (col 2 lines 1-9).
Given that Bily discloses that the antenna may be made of any material, given that Werner is also directed towards improving performance of RF antennae, it would be obvious at the time of the effective filling date of the application to modify the antennae of Bily with the metamaterial antennae of Werner, thereby creating a more efficient system (see Werner, Col 2 lines 25-34).

Claim 17: Bily discloses antenna arrays may be made of any material, however does not specifically disclose that the antenna materials are metametarials or meta- structured.
However, Werner (US 7256753 B2) discloses RF antennae made of metametarials (col 2 lines 1-9).
Given that Bily discloses that the antenna may be made of any material, given that Werner is also directed towards improving performance of RF antennae, it would be obvious at the time of the effective filling date of the application to modify the antennae of Bily with the metamaterial antennae of Werner, thereby creating a more efficient system (see Werner, Col 2 lines 25-34).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648